Citation Nr: 1827392	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  11-18 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Chicago, Illinois


THE ISSUE

Entitlement to higher ratings for bilateral pes planus with bunions, rated as noncompensable prior to March 4, 2015, 10 percent disabling prior to October 21, 2015, and 30 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to February 1993 and from November 1999 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously remanded in July 2014, August 2015 and May 2016.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2018.  A transcript of the hearing is of record.  However, the Board notes that during this hearing the only issue discussed was entitlement to education benefits and/or vocational rehabilitation benefits.  The Board further notes that it appears this issue was first raised in an August 2017 notice of disagreement.  There is no evidence to indicate that the RO has adjudicated this issue before, and it has not been certified by the RO for appellate review.  Thus, the Board refers this issue back to the RO for further development.

The Board finds there has been substantial compliance with its May 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

FINDINGS OF FACT

1. From March 1, 2010 to March 4, 2015, the Veteran's bilateral pes planus manifested symptoms of pain on use.

2. Prior to October 21, 2015, the Veteran's bilateral pes planus manifested moderate symptoms with pain on manipulation.

3. From October 21, 2015, the Veteran's bilateral pes planus was not. Pronounced,  with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances.  


CONCLUSIONS OF LAW

1. From March 1, 2010 to March 4, 2015, the Veteran warrants a 10 percent disability rating based on pain on use in his right foot.  38 U.S.C. §§ 1155, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.10, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2017).

2. Prior to October 21, 2015 the Veteran's bilateral pes planus does not warrant a rating higher than 10 percent.  38 U.S.C. §§ 1155, 5107 (b); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.10, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276.

2. From October 21, 2015 the Veteran's bilateral pes planus does not warrant a rating higher than 30 percent.  38 U.S.C. §§ 1155, 5107 (b); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.10, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.	Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
 38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2017).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 4.2, 4.6.

The Veteran asserts he warrants higher ratings for his claim.  Specifically, he contends that his disability warrants a compensable rating prior to March 4, 2015, a rating in excess of 10 percent prior to October 21, 2015, and in excess of 30 percent thereafter.

Arthritis may be rated under Diagnostic Code 5003, for degenerative, hypertrophic, or osteoarthritis.  Diagnostic Code 5003 is also used where there is evidence of arthritis and some limitation of motion, but not enough limitation of motion to be compensable under the appropriate diagnostic code.

Under Diagnostic Code 5276, mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensable.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5280, hallux valgus, unilateral severe, if equivalent to amputation of great toe is rated as 10 percent disabling.  Operated with resection of metatarsal head is also rated as 10 percent disabling.

In a July 2003 orthopedic VA examination, the Veteran complained of a sprain in the right foot when playing basketball in the past; he said the pain in the right ankle and foot comes and goes.  Upon examination, the examiner found that the toes dorsiflex 45 degrees and plantar flex 30 degrees without pain and without weakness.  The feet had mild pes planus with 1 centimeter between the arch of the foot and the deck.  There were no unusual callouses noted.  There were mild bunions that were non-tender and moved freely without pain and weakness.  The Veteran was diagnosed with a mild relaxed flat foot and mild bunions and a severe fungus infection to the toenails.  The ankles and feet had no other abnormalities with no functional loss or disability noted.

Following this VA examination, the RO granted a noncompensable disability rating effective November 24, 2003, for flat feet and bunions in a July 2004 rating decision under Diagnostic Code 5280.

In a September 2006 private treatment note, the Veteran denied foot pain.  

In a November 2008 VA examination, the Veteran had no current complaints in reference to his flat feet and bunions.  The examiner noted bilateral hallux valgus deviation without complaints of pain on manipulation.  There was mild pes planus bilateral with some flattening of arches when standing; Achilles tendons in good alignment without pain.  There was no limitation based on this disability.  X-rays showed that there were no significant degenerative changes identified, normal joint space was maintained and minimal soft tissue swelling was seen adjacent to the first metatarsophalangeal joint.  There was no evidence of fracture or dislocation.  There was no significant degenerative changes identified, normal joint space was maintained and minimal soft tissue swelling was seen adjacent to the first metatarsophalangeal joint.  The Veteran was diagnosed with mild bilateral pes planus and mild bilateral hallux valgus.  The examiner stated that there were no current subjective complaints in reference to above diagnoses. 

In an April 2009 statement, the Veteran's father described how the Veteran had difficulty walking or standing long periods of time due to foot problems.

In a March 2010 VA examination, the Veteran described symptoms as chronic with the right foot somewhat more painful than the left side.  He experienced intermittent longitudinal arch pain on a daily basis.  He described the pain as a throbbing sensation.  First step pain and swelling was denied.  There was intermittent stiffness.  Custom orthotics was worn daily with improvement.  There were no assistive ambulatory aids and walking was unlimited by foot condition.  Upon examination of the right foot there was mild decrease of longitudinal arch height on weight bearing.  There was diffuse tenderness longitudinal arch.  There were no palpable masses or defects of plantar fascia.  His hindfoot valgus was fully correctable with passive manipulation which was not painful.  There was no deformity/tenderness on midfoot; no supination deformity, but tenderness beneath metatarsal heads on forefoot; hallux showed no deformity, no tenderness on the metatarsal phalangeal joint, and passive dorsiflexion of metatarsalphalangeal from 0 to 60 degrees which was not painful.  His second toe showed flexible hammering.  The examiner said that the examination of the left foot was similar with the following exceptions: 1) mild abductovalgus deformity of hallux; 2) mild prominence of first metatarsal head medially which was nontender; 3) passive dorsiflexion of hallux metatarsal phalangeal was 0 to 50 degrees and not painful; 4) there was mild flexible hammering of the third toe; and 5) nontender corn dorsal PIP joint third toe.  

The Veteran performed 3 repetitions of maximum active bilateral subtalar inversion/eversion and did not report any pain.  The Veteran was diagnosed with pes planus, flexible, bilateral, and bunion, mild, left.  The examiner stated that the Veteran had bilateral flexible pes planus which accounted for his longitudinal arch pain.  The examiner also stated that the Veteran had a left mild bunion which was asymptomatic.  The bunion consisted hallux valgus deformity, exostosis of the first metatarsal head, and bursa overlying the exostosis.  The examiner said that those with foot pronation and a relatively mobile first ray are prone to develop a bunion.  In this case, metatarsus primus varus (increased 1-2 MA angle) contributed to the hallux valgus deformity.  The Veteran had a relatively long second ray which was a developmental hereditary condition of childhood.  This predisposed to hammering of the toes.  

The Board notes that following this VA examination, the RO maintained a noncompensable rating for bilateral pes planus with mild bunion but attached Diagnostic Code 5276 to the rating schedule.  Thus, the disability was now rated under 5280-5276.

In an October 2011 Gulf War VA examination, the examiner found that the Veteran's bilateral pes planus was unchanged from prior VA examinations.  

A July 2012 VA treatment note documented right foot degenerative joint disease.  In an October 2012 MRI, the Veteran was noted to have mild-moderate osteoarthritis of the first tarsometatarsal joint with prominent dorsal spurring likely accounting for the palpable abnormality.  There were few marginal prominent subcutaneous vessels which may also partially account for the questioned mass.  No evidence of underlying enhancing mass or ganglion.  The Veteran was also noted to have degenerative changes of the first MTP and IP joints.  Finally, the MRI showed lesion within the talar dome is incompletely visualized.  Differential considerations include subchondral cyst or osteochondral lesion.  In a June 2013 VA treatment note, the Veteran was assessed to have degenerative joint disease of midtarsal joints, first MTP, right and pes planus.  In a July 2013 VA treatment note, the Veteran complained of right painful medial arch and painful right dorsum of foot.  The Veteran was assessed with pes planus, bilateral gastrocnemius equinus, bilateral hallux limitus, right.   In a November 2013 VA treatment note, the Veteran complained of right foot pain.  He said he was not getting any relief from his orthotics so podiatry was going to remake them.  In a December 2013 VA treatment note, the Veteran was seen for a follow up for mid-tarsal degenerative joint disease of the right foot.  The physician noted a decreased arch height bilaterally.  The Veteran was assessed with pes planus.

In a March 2015 foot VA examination, the Veteran reported pain in his right foot on standing for a long time.  There was no pain on manipulation of the feet, swelling on use, or characteristic callouses.  The Veteran wore arch supports for the right foot relief.  There was no extreme tenderness of plantar surfaces on either foot, decreased longitudinal arch height of either foot on weight-bearing, marked deformity of either foot, marked pronation of either foot, weight-bearing line that fell over or was medial to the great toe for either foot, lower extremity deformity other than pes planus causing alteration of the weight-bearing line, inward bowing (i.e. hindfoot valgus, with lateral deviation of the heel) of the Achilles tendon for either foot, or marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation of either foot.  There was no pain on physical examination.  The examiner stated that there was no additional increased pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  The examiner found that pes planus did not cause any other disability of the feet because there was no evidence of weak foot, acquired pes cavus, metatarsalgia, hallux valgus, hallus rigidus, hammertoes, malunion of tarsal or metatarsal bones or any other foot injury.  

In an April 2015 addendum, the examiner stated that the Veteran had congenital flat feet, which meant it was a genetic developmental abnormality and not related to service.  There was no evidence of any acquired flat feet.  The examiner reasoned that congenital flat feet (also called pes planus or fallen arches) was a postural deformity in which the arches of the foot collapse, with the entire sole of the foot coming into complete or near-complete contact with the ground.  An estimated 20 to 30 percent of the general population have an arch that simply never developed in one foot (unilaterally) or both feet (bilaterally).  Acquired adult flatfoot was rare and could be due to injury, illness, or as part of the normal aging process.  The examiner stated that three studies of military recruits had shown no evidence of later increased injury, or foot problems, due to flat feet, in a population of people who reach military service age without prior foot problems.  

Although flat feet were formerly a physical-health reason for service-rejection in many militaries, studies suggested that persons with asymptomatic flat feet were at least as tolerant of foot stress as people with normal arches.  Asymptomatic flat feet were no longer a service disqualification in the U.S. military.  Instead, there was a suggestion of more injury in high arched feet.  A 2005 study of Royal Australian Air Force recruits that tracked the recruits over the course of their basic training found that neither flat feet nor high arched feet had any impact on physical functioning, injury rates or foot health.  If anything, there was a tendency for those with flat feet to have fewer injuries.  Another study of 295 Israel Defense Forces recruits found that those with high arches suffered almost four times as any stress fractures as those with the lowest arches.  A later study of 449 U.S. Navy special warfare trainees found no significant difference in the incidence of stress fractures among sailors and Marines with different arch heights.  The examiner concluded that there was no evidence of any weak foot, acquired pes cavus, metatarsalgia, hallux valgus, hallux rigidus, hammer toes, malunion of tarsal or metatarsal bones, or any other foot injury.

The Board notes that in a May 2015 rating decision, the RO increased the Veteran's disability rating to 10 percent effective March 4, 2015, under Diagnostic Code 5276, based on pain on use of the feet.  

In an October 2015 foot VA examination, no history of bunions was noted at this time.  The Veteran reported foot pain.  The Veteran did not have pain on manipulation of the feet, swelling on use, or characteristic callouses.  The Veteran stated that he tried orthotics for both feet but he remained symptomatic.  No response was provided whether the Veteran had extreme tenderness of plantar surfaces on one or both feet.  The Veteran had decreased longitudinal arch height of one or both feet on weight-bearing.  There was no evidence of marked deformity of either foot, marked pronation of either foot, weight-bearing line did not fall over or medial to the great toe on either foot, inward bowing of the Achilles tendon of either foot, or marked inward displacement and severe spasm of the Achilles tendon on manipulation of either foot.  The Veteran did not have symptoms due to a hallux valgus condition or have surgery for hallux valgus.  There was no additional increased pain, weakness, fatigability, or incoordination that could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  The examiner found that the Veteran's service-connected foot condition was congenital bilateral pes planus.  There was no medical evidence of bunions or hallux rigidus.  

The Board notes that following this VA examination, the RO granted an increase to 30 percent effective October 21, 2015, in a December 2015 rating decision, as the October 2015 VA examination noted the pain on use and pain accentuated with no relief with orthotics, but did not show severe spasms in both feet.

In a May 2016 VA treatment note, the Veteran complained of pain along the medial sides of his feet.  He wore an insole and stated that his pain had improved since the last visit and since he had started wearing his inserts.  Upon examination, the VA physician found no pain to direct medial pressure on the feet.  There was no pain to pressure on posterior heel, lateral foot or side to side squeezing of the calcaneus body.  There was mild warmth and swelling of the plantar and medial heel feet pads.  There was pronated foot with loss of arch upon weight-bearing.  Forefoot varus, calcaneus valgus with weight-bearing.  

In an August 2016 VA opinion, the examiner found that the only diagnosis the Veteran had was bilateral pes planus.  There was no other foot condition found on the examination.  Thus, the examiner opined that it was at least as likely as not that the diagnosed condition was part and parcel of the Veteran's service-connected bilateral pes planus with bunions.  The examiner stated that there was no evidence that the bilateral pes planus was due to anything other than the service condition.

Overall, the evidence shows that from March 1, 2010 to March 4, 2015, a higher rating of 10 percent is warranted under Diagnostic Code 5276 for pain on use of foot.  A rating higher than 10 percent prior to October 21, 2015 is not warranted under Diagnostic Code 5276 as there was no evidence of severe flat foot.  In addition, from October 21, 2015, the Board finds that the overall evidence does not show the Veteran consistently had symptoms of pronounced flatfoot during the appeal period.  In addition, he did not have marked inward displacement and severe spasm of the tendo Achilles on manipulation during the appeal period.  Therefore, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's foot disability under Diagnostic Code 5276. 

As the Veteran's foot pain on motion of the foot is compensated by the criteria for Diagnostic Code 5276 for flat foot, and separate ratings may not be assigned for the same symptomatology, the Board finds a separate compensable rating under Diagnostic Code 5003 for the past diagnosis of degenerative joint disease is not warranted.

The Board further finds that a compensable rating under Diagnostic Code 5280 for hallux valgus is not for application because there was no operation with resection of the metatarsal head and because hallux valgus was not severe, equivalent to amputation of great toe.  In fact, evidence shows that the Veteran does not have a current diagnosis of hallux valgus.

The Board finds that a higher or separate compensable rating is not warranted under any other diagnostic code.  In that regard, the Veteran is not shown to have weakfoot (Diagnostic Code 5277), clawfoot (Diagnostic Code 5278), Morton's disease (Diagnostic Code 5279), or hallux rigidus (Diagnostic Code 5281).

Diagnostic Code 5284 refers to "other" foot injuries and applies to foot disabilities for which there is not already a specific Diagnostic Code.  The Court has held that when a when a condition is specifically listed in the Schedule, it may not be rated by analogy under Diagnostic Code 5284.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  The Board notes that the Veteran's foot disability has a specific Diagnostic Code.

In sum, the Board finds that from March 1, 2010 to March 4, 2015, a 10 percent disability rating is warranted.  A rating in excess of 10 percent prior to October 21, 2015 and in excess of 30 percent thereafter is not warranted for the Veteran's service-connected foot disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Total Disability Based on Individual Unemployability

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Where a veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirements in 38 C.F.R. § 3.155 (a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to TDIU.  Id.  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F. 3d 1106 (Fed. Cir. 2009).  The Board notes that at the Veteran's Board hearing for chapter 31 benefits, the Veteran addressed his attempts to work.  As this issue is not currently before the Board at this time, the Board will not address this matter at this time.  


ORDER

From March 1, 2010 to March 4, 2015, a 10 percent disability rating is granted for the Veteran's bilateral pes planus with bunions.

Entitlement to higher ratings for bilateral pes planus with bunions, rated as 10 percent disabling prior to October 21, 2015, and 30 percent disabling thereafter is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


